Citation Nr: 1516966	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2010, for a 10 percent rating for residuals of a fracture of the right great toe with degenerative joint disease.

2.  Entitlement to an effective date earlier than March 18, 2010, for service connection for radiculopathy of the right upper extremity.

3.  Entitlement to an effective date earlier than March 18, 2010, for degenerative disk disease, cervical spine with radiculopathy, left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right upper extremity.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION
 
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Virtual VA (VVA) paperless claims processing system includes a transcript of the Veteran's February 2014 Board hearing before the undersigned Veterans Law Judge.  The Virtual VA paperless claims processing system also includes records of VA treatment dated through 2012, which were placed in the system prior to issuance of a May 14, 2013, Statement of the Case on this matter.  The Veterans Benefit Management System (VBMS) contains records, other than the Veteran's representative's statement, that are duplicative of those contained in the paper claims file and VVA.  

As noted by the Veteran's representative in September 2014 written statement included in VBMS, in April 2013 the Veteran submitted a claim for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  The Board accepts jurisdiction of this claim as part and parcel of the appealed claim for an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity, entitlement to an earlier effective date for left upper extremity radiculopathy; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In final August 2002 and October 2007 rating decisions, the Veteran was denied service connection for bilateral carpal tunnel syndrome. 

2.  On March 18, 2010, the Veteran requested to reopen a claim for the right upper extremity disorder and a cervical spine disorder and for an increased evaluation for his service-connected right great toe.

3.  A June 2010 VA examination report found that the Veteran's right upper extremity disability was due to a service-connected cervical spine disability.  

4.  In a July 2010 rating decision, the Veteran was granted service connection for radiculopathy, right upper extremity, and a cervical spine disorder, effective March 18, 2010.
  
5.  Medical evidence dated on April 23, 2009 indicates a factually ascertainable increase in the Veteran's right great toe disability, within the one year prior to his March 18, 2010, claim for increase.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 18, 2010, for radiculopathy, right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

 2.  The criteria for an effective date of April 23, 2009, but no earlier, for the assignment of a 10 percent rating for residuals of a fracture of the right great toe with degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A March 2010 VCAA notice letter explained the evidence necessary to substantiate the claims for an increased rating for the right great toe, and for service connection for carpal tunnel of both hands--since diagnosed by a VA physician as service-related bilateral radiculopathy.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the March 2010 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With the grant of service connection for radiculopathy of the right upper extremity and the grant of an increased rating for disability of the right great toe, the benefit sought on appeal was not only substantiated, it was proven.  The matters adjudicated below arise from a notice of disagreement with the effective dates assigned, by way of a notice of disagreement with the July 2010 rating decision.  The receipt of a notice of disagreement did not give rise to further VCAA notice requirements.  Thus no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

Also, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, explained the concept of assignment of effective dates as assigned by VA, elicited testimony relevant to the severity of his disabilities, and identified evidentiary deficits.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
      
VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service personnel records (SPRs), VA medical records, and identified private medical records were obtained.  There is no indication in the record that additional evidence relevant to the effective date issues decided herein is available and not part of the claims file.  The effective dates assigned herein are based on VA treatment records and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

For these reasons, the Board finds that all necessary evidence and information as to the date of the claims referenced in this decision and the date of onset or increase of the disabilities at issue, as relevant, has been received.  There is no reasonable possibility that further development would result in more favorable determinations than those reached by the Board as to the earlier effective date claims on appeal.  See 38 U.S.C.A. § 5103A(a)-(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Entitlement to an effective date earlier than March 18, 2010, for a 10 percent rating for residuals of a fracture of the right great toe with degenerative joint disease

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In a September 1994 rating decision, the RO granted service connection for the disability and assigned a noncompensable evaluation, effective March 1, 1994.  In an October 2007 rating decision, the RO continued that evaluation.  The Veteran did not appeal or submit new and material evidence within one year of that decision.  In March 18, 2010, the Veteran filed a claim for an increased evaluation.  In a July 2010 rating decision, the RO awarded an increased rating of 10 percent under 38 U.S.C.A. § 4.17a, Diagnostic Code 5284, for foot injuries, other, of moderate severity, effective from March 18, 2010.  The RO based this evaluation, in part, on an April 2010 VA examination.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  Here, the date of receipt of the formal claim was March 18, 2010.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time were of record, they were not a specific, particular examination that reflected a worsening of the condition.  Accordingly, the date of claim is March 18, 2010.  

The date entitlement arose was April 2010, the date of the VA toe examination, in which the examiner found the condition had worsened since the 2007 VA examination.  Thus, under the general rule, the proper effective date is the later of March 18, 2010 and April 6, 2010.  Accordingly, under the general rule, an effective date prior to March 18, 2010 is not warranted. 

Additionally, no new and material evidence was submitted within a year of the 2007 rating decision.  Accordingly, this provision does not provide for an earlier effective date.

Under the exception, an earlier effective date may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  Accordingly, the evidence of record for the year prior to March 18, 2010 must be considered.  At medical treatment on April 23, 2009, the Veteran received a pain screening, and complained of right great toe pain.  When asked of the severity of pain, the Veteran indicated that his pain level was 8 of 10, and indicated that this was due to right great toe pain.  This is higher than the 7 out of 10 pain level he reported at the VA examination.  January 2010 VA treatment records indicate a worsening of the toe disability.  X-rays taken at that time were described as not normal, with flattening of the first metatarsal head, medial joint space narrowing.  He was treated with orthotics and his treating physician advised him of a surgical option of fusing the toe joint if conservative care failed.  Taken together, this evidence indicates a worsening.  Accordingly, the exception provides for an earlier effective date of April 23, 2009, but no earlier.

The preponderance of the evidence is against an effective date earlier than April 23, 2009, because the October 2007 RO rating decision denying an increased rating is final; there is no evidence of a formal or informal claim received between October 2007 and March 18, 2010; and there is no evidence of an increase in the level of severity earlier than April 23, 2009, but during the one year period prior to March 18, 2010.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5284 (2014).

Entitlement to an effective date earlier than March 18, 2010, for the grant 
of service connection for radiculopathy of the right upper extremity

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  If, however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Where an application for service connection for a disability has not been received, the mere receipt of medical records cannot be construed as an informal claim.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The Veteran seeks an effective date earlier than March 18, 2010, for service connection for radiculopathy of the right upper extremity.  In January 2002 he submitted a claim for service connection for bilateral carpal tunnel syndrome and a cervical spine disorder.  In an August 2002 rating decision, the RO denied the claim.  The Veteran was notified of this decision by letter dated in September 2002.  Neither a notice of disagreement nor new and material evidence was received within one year, and the decision was final.  See 38 U.S.C.A. § 7105.

On July 30, 2007, the Veteran submitted another claim for bilateral carpal tunnel syndrome and cervical spine disorder.  An October 17, 2007, rating decision denied the claim for service connection for bilateral carpal tunnel syndrome.  Although the accompanying letter did not list that the issue of right upper extremity radiculopathy or carpal tunnel syndrome was denied, the rating decision was attached.  So, too was VA Form 4107 which contains the Veteran's notice of appeal rights.  The Veteran did not appeal or submit new and material evidence within one year.  The Board thus finds the rating decision final.  

In March 2010 the Veteran submitted a claim for service connection for "carpal tunnel of both hands."  In a July 2010 rating decision, the RO granted service connection for radiculopathy of the right upper extremity, previously claimed as carpal tunnel syndrome, effective from March 18, 2010.  The RO also granted service connection for a cervical spine disability, which is the cause of the right upper extremity radiculopathy.  The Veteran appealed.  This grant was made based upon a June 2010 VA examination report findings.  The VA examiner thoroughly explained and opined that in spite of EMG findings, it was his opinion that the Veteran's carpal tunnel syndrome was actually a component of his cervical radiculopathy which by history fit perfectly with that diagnosis, rather than the diagnosis of carpal tunnel syndrome.  

Here, the date of claim is March 18, 2010.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time were of record, the mere receipt of medical records cannot be construed as an informal claim.  Accordingly, the date of claim is March 18, 2010.  

The date of entitlement was the date of the June 2010 VA examination.  At no point earlier was there evidence that the Veteran's right upper radiculopathy or carpal tunnel syndrome was due to a service-connected disability or otherwise related to service.  Accordingly, the date of entitlement is in June 2010.

The preponderance of the evidence is against an effective date earlier than March 18, 2010.   See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of April 23, 2009, but no earlier, for the assignment of a 10 percent rating for residuals of a fracture of the right great toe with degenerative joint disease, is granted.

An effective date prior to March, 18, 2010, for radiculopathy, right upper extremity is denied.  


REMAND

First, remand is required for the effective date assigned to the grant of service connection for the left upper extremity radiculopathy.  Although the Veteran submitted an August 2010 notice of disagreement regarding both upper extremities with the July 2010 rating decision that granted service connection for those disorders, the RO issued a statement of the case (SOC) only on the right upper extremity.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, remand for issuance of an SOC on this issue is required.  

Remand is required regarding the claim for an increased evaluation for the right upper extremity radiculopathy to obtain a current examination.  As discussed at the Veteran's February 2014 Board hearing, the most recent VA examination of the Veteran's neurological disorder of the upper extremities was in June 2010, almost five years ago.  The Veteran's statements and the medical evidence of record indicate that the disorder may have worsened.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Accordingly, remand for a current examination is required.  

Remand is required regarding the Veteran's' claim for entitlement to TDIU as it is inextricably intertwined with the claims above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the rating decision granted service connection for left upper extremity radiculopathy, effective March 18, 2010.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for any service-connected disabilities, to include his right upper extremity disability, whether diagnosed as carpal tunnel syndrome or radiculopathy, but that may not have been previously received by VA.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Once all available relevant medical records have been received, provide the Veteran a VA examination for the purpose of determining the current severity of his service-connected radiculopathy of the right upper extremity (alternatively diagnosed as carpal tunnel syndrome).  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must identify the nerve or nerves affected in the right upper extremity, regardless of whether he or she feels the disorder present to be best diagnosed as carpal tunnel syndrome or radiculopathy.  The examiner must indicate whether the disorder results in neuritis, neuralgia, partial paralysis or complete paralysis of each affect nerve, and whether the manifestations are best described as severe, moderate, or mild.  The examiner must describe the muscles, aspects of motion and/or areas of sensation that are affected.  The examiner must provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

5.  Once all available relevant medical records have been received, provide the Veteran a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran is service-connected for the following disabilities:  migraine headaches; tinnitus; bilateral upper extremity radiculopathy; right great toe arthritis; right shoulder bursitis; and allergic rhinitis.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


